In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0190V
                                        (not to be published)


    JULIANNA BARMASSE,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: December 7, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for Petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On February 2, 2019, Julianna Barmasse filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injury related to vaccine
administration, resulting from the influenza vaccination she received on February 9, 2016.
(Petition at 1). On July 28, 2020, a decision was issued awarding compensation to
Petitioner based on the parties’ stipulation. (ECF No. 26).




1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Petitioner has now filed a motion for attorney’s fees and costs, dated November
11, 2020, (ECF No. 32), requesting a total award of $6,211.68. This represents $3,708.80
in fees and costs incurred from counsel’s former firm Ward Black Law and $2,502.88 in
fees and costs incurred at Turning Point Litigation. In accordance with General Order #9,
Petitioner filed a signed statement indicating that she incurred no out-of-pocket expenses.
(ECF No. 32-4). Respondent reacted to the motion on November 25, 2020 indicating that
he is satisfied that the statutory requirements for an award of attorney’s fees and costs
are met in this case and defers to the Court’s discretion to determine the amount to be
awarded. (ECF No. 33). That same day, Petitioner filed a reply requesting the fees and
costs be awarded in full. (ECF No. 34).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $6,211.68 (representing $3,708.80 fees and costs incurred by Ward Black
Law and $2,502.88 in fees and costs incurred by Turning Point Litigation) as a lump sum
in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In the absenc e
of a timely-filed motion for review (see Appendix B to the Rules of the Court), the Clerk
shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  2